Citation Nr: 1607748	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  14-20 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of receiving VA death benefits.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to January 1965 and from November 1965 to July 1986.  The Veteran died in August 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks VA death benefits as the surviving spouse of the Veteran.  While the claims file shows that the Veteran and the appellant were divorced in July 1972, the appellant argues that the divorce was invalid. 

The term "surviving spouse" means a person of the opposite sex (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (i.e. continuous cohabitation); (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran (and after September 19, 1962) lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.   See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b) (2015). 

The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of or procured by the Veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a) (2015). 

The validity of a divorce decree regular on its face, will be questioned by VA only when such validity is put in issue by an interested party.  See 38 C.F.R. § 3.206.  As the appellant has contested the validity of the divorce decree, a determination should be made regarding its validity.  There has been no determination by the originating agency as to whether the divorce is valid.

Additionally, the appellant was not provided notice of what is necessary to establish surviving spouse status.  On remand, the appellant must be provided notice of how to substantiate her claim.

Accordingly, the case is REMANDED for the following action:

1. Appropriate notice should be issued to the Appellant to inform her of how she can establish herself as the surviving spouse of the Veteran, and to ensure compliance with all notice and assistance requirements set forth in the VCAA and its implementing regulations.  This letter should also advise the appellant of the evidence necessary to substantiate her claim, as well as what evidence she is to provide and what evidence VA will attempt to obtain in accordance with Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2. Refer the claims file to the office of the Regional Office for an opinion regarding whether the July 1972 divorce decree was valid for under state law.  See 38 C.F.R. § 3.206.  A rationale for any finding should be included.

3. Thereafter, readjudicate the issue on appeal.   If the benefit sought on appeal remains denied, provide the appellant and her representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



